Citation Nr: 1803178	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left hand strain, postoperative.

2.  Entitlement to increased ratings for migraine headaches, currently rated 10 percent disabling prior to August 24, 2016, and 30 percent disabling thereafter.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Crohn's disease.

4.  Entitlement to service connection for Crohn's disease.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

6.  Entitlement to service connection for a back disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a right knee disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dry eye syndrome with myopic astigmatism.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

13.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the pendency of the appeal, a September 2016 RO rating decision awarded an increased 30 percent disability rating for migraine headaches effective from August 24, 2016.  (The additional issue of entitlement to a TDIU was recognized as part and parcel of the appeal in the RO's September 2016 supplemental statement of the case, and the Board shall not disturb that determination at this time.  The Board observes that a claim of entitlement to TDIU was denied during the pendency of this appeal in a September 2013 RO rating decision.)

In signed written correspondence received by VA in January 2017, the Veteran's representative withdrew his request for a Board hearing in this case.

The Board notes that the Veteran has separate ratings for service-connected disabilities of the left hand (this rating is currently before the Board on appeal) and the left wrist (this rating is not currently before the Board on appeal).  A September 2013 RO rating decision denied an increased rating for disability of the Veteran's left wrist.  The Veteran has subsequently presented correspondence of evidence suggesting that he again claims entitlement to an increased rating for a left wrist disability; for instance, the August 2017 private medical opinion (received by VA in October 2017) submitted in support of claims on appeal addresses both the left hand and the left wrist disabilities.  To the extent that the Veteran may desire a formal VA determination regarding whether he is entitled to an increased rating for his left wrist disability, the matter is hereby referred to the RO for any appropriate action to solicit clarification of the Veteran's wishes, and to afford the Veteran instructions and an opportunity to file a formal claim on the prescribed standardized form.  38 C.F.R. § 19.9(b) (2017).

As to the matters of whether new and material evidence has been received to reopen the claims of entitlement to service connection for (1) Crohn's disease, (2) a back disability, (3) a right knee disability, and (4) a left knee disability, the Board is required to consider the question of whether new and material evidence has been received to reopen each claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A September 2005 RO rating decision denied the Veteran's claims of entitlement to service connection for a back disability, a right knee disability, and a left knee disability.  The Veteran did not appeal these September 2005 denials.  (The Veteran filed an August 2006 notice of disagreement on the right knee disability issue, but did not include the issue in his February 2007 substantive appeal to the Board.  The Veteran included the back disability issue in the February 2007 substantive appeal, but this was invalid due to the fact that the Veteran did not initiate an appeal on the back issue with a timely notice of disagreement.)  No new and material evidence was submitted within a year following the September 2005 denial of the claim.  38 C.F.R. § 3.156(b).  The September 2005 RO denial is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

A March 2009 RO rating decision denied the Veteran's claim of entitlement to service connection for Crohn's disease.  The Veteran did not appeal the March 2009 denial.  No new and material evidence was submitted within a year following the March 2009 denial of the claim.  38 C.F.R. § 3.156(b).  The March 2009 RO denial is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

The prior final decisions denying service connection for (1) Crohn's disease, (2) a back disability, (3) a right knee disability, and (4) a left knee disability were each based upon findings including the RO's express finding that the claimed disabilities were not shown to be active diagnosed disabilities.  The Board finds that new and material evidence has been presented sufficient to reopen each of these claims.  New evidence indicating a diagnosis of Crohn's disease includes : (1) an April 2010 VAMC Report of Hospitalization showing that the Veteran was hospitalized for treatment of a diagnosis of Crohn's disease exacerbation, (2) a January 2007 private medical report from INOVA Fairfax Hospital (added to the record in April 2010) diagnosing "Colitis; very likely it is Crohn disease by colonoscopy," and (3) an August 2016 VA examination report indicating that the Veteran is diagnosed with Crohn's disease.  New evidence indicating a diagnosis of a back disability includes (1) a September 2017 statement from a Chiropractor describing that the Veteran is receiving treatment for back problems, and (2) an August 2017 private medical opinion asserting that the Veteran is diagnosed with "Mechanical Low Back Syndrome."  New evidence indicating diagnoses of left and right knee disabilities includes an August 2017 private medical opinion asserting that the Veteran is diagnosed with a "bilateral patellofemoral condition."

The Board finds that new and material evidence has been submitted on the issues of entitlement to service connection for (1) Crohn's disease, (2) a back disability, (3) a right knee disability, and (4) a left knee disability, following the prior final denials of each claim.  Accordingly, the Board has reopened these claims for consideration on the merits at this time.

The issues of entitlement to service connection for Crohn's disease, a back disability, a right knee disability, and a left knee disability, in addition to the issues of entitlement to a higher rating for left hand strain and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, including the period prior to August 24, 2016, the Veteran's migraine headaches have been productive of disability most nearly approximating characteristic prostrating attacks occurring on an average of once a month.

2.  Throughout the period on appeal, the Veteran's migraine headaches have not been productive of disability more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's claim of entitlement to service connection for dry eye syndrome with myopic astigmatism was denied by a September 2005 Board decision; the appellant was notified of the decision and did appeal it.

4.  All of the evidence submitted since the September 2005 Board decision pertaining to the dry eye syndrome with myopic astigmatism issue is either cumulative and redundant or does not relate to an unestablished fact necessary to substantiate the claim.

5.  The Veteran's claim of entitlement to service connection for hearing loss was denied by a September 2005 Board decision; the appellant was notified of the decision and did appeal it.

6.  All of the evidence submitted since the September 2005 Board decision pertaining to the hearing loss issue is either cumulative and redundant or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  For the period prior to August 24, 2016, the criteria for a 30 percent rating (but no higher) for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  Throughout the period on appeal, the criteria for a rating in excess of 30 percent for migraine headaches have not been met.   38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

3.  New and material evidence on the matter has not been received since the September 2005 denial of entitlement to service connection for dry eye syndrome with myopic astigmatism, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.156 (2017).

4.  New and material evidence on the matter has not been received since the September 2005 denial of entitlement to service connection for hearing loss, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Increased Ratings for Migraine Headaches

The Veteran contends that his service-connected migraine headache pathology is more severely disabling than his currently assigned VA disability ratings reflect.  The Board notes that a June 2009 Board decision denied the Veteran's prior claim of entitlement to a rating in excess of 10 percent for migraine headaches.  The Veteran filed a new claim of entitlement to an increased rating for migraine headaches in November 2009, and in November 2016 the RO issued a rating decision awarding an increased 30 percent rating effective from August 24, 2016.  As explained in detail below, the Board finds that a 30 percent rating is warranted for the appeal period prior to August 24, 2016 as well, but no rating in excess of 30 percent is warranted in this case.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher rating shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran appeals for a higher rating for his service-connected headaches, which are rated 10 percent disabling for the period prior to August 24, 2016, and are rated 30 percent thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent disability rating is warranted for characteristic prostrating attacks, averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran filed the claim on appeal, seeking an increased disability rating for migraine headaches, in November 2009.  The issue of entitlement to an increased rating requires consideration of a period beginning 1 year prior to the November 2009 claim; thus, the period for consideration begins in November 2008.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).)

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A February 2010 VA examination report shows that the Veteran "reports headaches described as extreme pressure, blurred vision, pain."  The Veteran reported that "[w]hen headaches occur, he has to stay in bed and is unable to do anything."  Significantly, the VA examination report documents the Veteran's account of his symptom pattern: "He experiences headaches on the average of 2 times per week and they last for 2 day(s).  The symptoms of the condition are extreme pressure, blurred vision, pain, nausea.  The symptoms described occur as often as 2x a month with each occurrence lasting for 1 day."  The report also indicates that the Veteran described "[i]nability to go to work with flare-ups."  Clinical examination of the cranial nerves produced normal results.

An August 2016 VA examination report shows that the Veteran described "current symptoms of nausea, light [a]ffects him" and that the episodes "usually last 2-3 weeks at a time."  In noting reported symptoms, the August 2016 VA examiner marked boxes to indicate "[p]ulsating or throbbing head pain," "[p]ain localized to one side of the head," and "[p]ain worsens with physical activity."  Additionally, the VA examiner marked boxes to indicate further associated symptoms of "[n]ausea," and "[s]ensitivity to light," "[c]hanges in vision (such as scotoma, flashes of light, tunnel vision)."  The VA examiner marked a box to indicate "duration of typical head pain" was "[l]ess than 1 day."  The August 2016 VA examiner then completed a section concerning "Prostrating attacks of headache pain," noting that the Veteran has "characteristic prostrating attacks of migraine headache pain ... [m]ore frequently than once per month."  The August 2016 VA examiner also marked a box to answer "No," the Veteran did not "have very frequent prostrating and prolonged attacks of migraine headaches pain."  (The VA examiner also indicated that the Veteran did not experience pertinent prostrating attacks of "non-migraine headache pain.")  The August 2016 VA examiner then noted that there were no significant diagnostic test findings to discuss, but that the Veteran's headaches impact his ability to work due to "subjective difficulty concentrating, driving due to blurry vision, has to go into a dark room and rest when migraines occur."

The Veteran's statements documented in the February 2010 VA examination report are competent to describe his headache symptoms of "extreme pressure, blurred vision, pain, nausea" occurring "as often as 2x a month with each occurrence lasting 1 day" and an "[i]nability to go to work with flare-ups."  The February 2010 VA examiner suggests no indication that the Veteran's description of symptoms was non-credible; the Board otherwise finds no reason to doubt the credibility of the Veteran's statements in these regards.  Although the specific frequency of "characteristic prostrating attacks" is not unequivocally clear from the February 2010 VA examination report's documentation of the Veteran's account, the Board finds that the Veteran's report of symptoms in February 2010 is reasonably indicative of characteristic prostrating attacks occurring on an average of at least once a month over the prior several months. The Board also finds that the Veteran's described symptoms in February 2010 are in pertinent respects reasonably consistent with his description of symptoms documented in an August 2016 VA examination report that has already been accepted by VA as the basis of the award of a 30 percent rating.

The Board finds no significantly contrary evidence of record, and thus concludes that the Veteran's February 2010 report of his migraine symptoms is persuasive.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating for migraine headaches is warranted for the period on appeal prior to August 24, 2016 (with a 30 percent rating already being in effect for the period from August 24, 2016).

The Board now turns its attention to consideration of whether a rating in excess of 30 percent is warranted at any time during the period on appeal.  The Board concludes that no rating in excess of 30 percent for migraine headaches is warranted in this case.

The Veteran's December 2016 affidavit asserts: "I suffer from debilitating migraines at least two times a month....  When I experience a migraine the only thing that comforts me is lying in bed and resting.  It takes me a couple of days to feel better and to fully recover."  The Veteran additionally described symptoms of being "very sensitive to light and I experience nausea when one occurs."  He explained that "[t]he only thing that offers me any type of relief is bed rest and Tylenol.  Even then, I still find that I constantly have to miss work until I am fully recovered from these migraines."  The Veteran estimated that he "miss[es] about five or six full days or work per month, mainly because of my migraines."  He explained that "[e]ven when I go to work, I leave early almost every day.  Working on the computer, which is essential for my job, either gives me or exacerbates a headache.  Almost every day, I need to leave the office early."  The Veteran states "migraines are constantly an issue in my day-to-day life."

In an October 2017 affidavit, the Veteran described that a combination of "my service-connected left wrist and hand condition, and my migraine headaches, make working any longer [than one hour per day] impossible....  I just report to work for about an hour per day to check in."  The Veteran explained the his limitations are accommodated by virtue of the fact that he owns his own company and serves as its Chief Executive Officer.  With regard to the headaches specifically, the Veteran explains that "staring at a computer screen exacerbates my migraines," and also explains that "If I am looking at a computer screen, I have to take a ten minute break every ten minutes in order to stave off a headache."

The Board has carefully considered the Veteran's written testimony, his descriptions of symptoms documented in the VA examination reports, and the VA examiners' characterization of the nature and severity of the described symptoms.  The Board finds that the evidence does not show that the Veteran's migraine headaches result in "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  The Board notes that the Veteran's October 2017 affidavit describes impairment attributed to a combination of headaches and left wrist and left hand disabilities.  To the extent they discuss impairment specific to migraine headaches, the Veteran describes the need to take frequent breaks "in order to stave off a headache."  The Board understands the difficulty described by the Veteran regarding the need to so carefully manage his viewing of a computer screen; however, the need to take such care to "stave off a headache" does not itself meet the criteria for a 50 percent rating.  A 50 percent rating for migraine headaches contemplates very frequent completely prostrating and prolonged attacks.  The Veteran's efforts to avoid a greater number of headaches may be understandably disruptive and limiting, but the Board is unable to find that it most nearly approximates the 50 percent rating criteria contemplating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's December 2016 affidavit describing his migraine headaches specifically stated that he experiences "debilitating migraines at least two times a month" from which it takes " a couple of days to fully recover."  The Board finds that this description of at least 4 days (with the December 2016 statement suggesting up to 6 days) per month impacted by actual "debilitating migraines," as distinguished from efforts to avoid triggering headaches, more nearly approximates the criteria for a 30 percent rating contemplating characteristic prostrating attacks occurring on an average of once a month.  The Board finds that it does not more nearly approximate "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  The Board recognizes that the Veteran describes that his migraines "are constantly an issue in my day-to-day life," but, for the purposes of determining whether the criteria for a 50 percent rating have been met, the Board is unable to find that this represents "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  The Board notes that this understanding of the Veteran's account of his symptoms is consistent with that of the August 2016 VA examiner who found that the Veteran's described symptoms represented "characteristic prostrating attacks of migraine headache pain ... [m]ore frequently than once per month," while specifically finding that the Veteran's reported symptoms did not include "very frequent prostrating and prolonged attacks of migraine headaches pain."

Based on the evidence of record, the Board concludes that a rating in excess is 30 percent is not warranted for the Veteran's service-connected migraine headaches.  The preponderance of the evidence indicates that while the Veteran experiences characteristic prostrating attacks and takes significant precautions to avoid additional episodes, he does not experience a severity of symptomatology that most nearly approximates "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."

The Board understands that the Veteran suggests that the impact of his migraine headache pathology is greater than simply the duration of the fully realized prostrating attacks themselves.  However, the Board finds that the efforts of a migraine headache sufferer to avoid stimuli that may trigger symptomatic episodes is clearly a usual and expected component of suffering from migraine headaches, and the applicable rating criteria nevertheless direct the Board to assign a disability rating with attention focused upon the frequency, duration, and severity of the actual prostrating attacks.  To the extent that the Veteran's testimony asserts that his efforts to avoid further headaches contributes to limiting (in combination with other service-connected disabilities) his availability for working to merely marginal employment, that concern is for consideration as part of the separate appellate issue of entitlement to a TDIU rating.

Neither the Veteran nor his representative has raised any other issues arising from the migraine headaches rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board here grants the Veteran's appeal to the extent that it finds an increased 30 percent rating is warranted for the Veteran's migraine headaches for the period prior to August 24, 2016.  The Board finds that no rating in excess of 30 percent is warranted for any portion of the period on appeal.  To the extent that any further increase in the compensation for migraine headaches is denied, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Petitions to Reopen Claims of Entitlement to Service Connection for Dry Eye Syndrome with Myopic Astigmatism and Entitlement to Service Connection for Hearing Loss

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.

Regardless of whether the RO found new and material evidence to reopen a claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board will therefore undertake a de novo review of the new and material evidence questions raised by the Veteran's petitions to reopen the claims of entitlement to service connection for dry eye syndrome and for hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Board observes that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A September 2005 RO rating decision denied service connection for dry eye syndrome with myopic astigmatism and denied service connection for hearing loss.  The basis of the denial of service connection for dry eye syndrome with myopic astigmatism featured the RO's finding that the Veteran's "military entrance physical examination of October 1999, indicates myopic astigmatism existed prior to entering active military service," and that in April 2004 the Veteran underwent "elective photorefractive keratectomy (PRK) surgery on both eyes to correct myopic astigmatism" prior to which the Veteran "acknowledged by [his] signature that further treatment may be necessary as well as other complications .... includ[ing] the use of eye drops...."  The September 2005 denial cited that a "VA ophthalmologist indicated the PRK surgery was very successful with minimal myopic astigmatism present, and the dry eye syndrome was the result of the PRK surgery and will most likely clear up ...."  The RO denied the claim on the basis that there was no "evidence of a permanent chronic disability."

The basis of the September 2005 denial of service connection for hearing loss was the RO's finding that "[t]he evidence of record does not show audiometric findings which meet the criteria for a grant of service connection for defective hearing."

The Veteran did not appeal the denial as to either issue.  (The Veteran filed an August 2006 notice of disagreement on the hearing loss issue, but did not include the issue in his February 2007 substantive appeal to the Board.  The Veteran did not initiate an appeal of the dry eye / myopic astigmatism issue.)  No new and material evidence pertinent to either issue was submitted within a year following the September 2005 denial of the claims.  38 C.F.R. § 3.156(b).  The September 2005 RO denial is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

Since the September 2005 final decisions, additional documents and evidence received by VA do not include any indication of a diagnosis of a permanent chronic disability associated with myopic astigmatism or dry eye syndrome, nor does any evidence newly indicate that the Veteran has hearing loss meeting the audiometric threshold requirements to be considered disabling.  Indeed, although the Veteran's correspondence and statements on these matters have requested that the claims be reopened, the Veteran has not presented any testimony or evidence that tends to indicate any pertinent new information or development that would tend to establish a previously unestablished element of entitlement to service connection.  Accordingly, evidence added to the record after the September 2005 prior denials may be "new," but is not "material."  The evidence added to the record since the September 2005 prior denials presents no reasonable possibility of substantiating the claim, and such evidence is not "new and material" for the purpose of reopening this claim.

Following review of the contents of the claims-file, the Board is unable to find that any items of evidence received since the September 2005 final denials are new and material to the issues of service connection for dry eye / myopic astigmatism or for hearing loss.  Any added material evidence is duplicative of evidence already of record, and the new evidence is not materially pertinent to elements of service connection that were unestablished at the time of the prior final denial.  The added evidence simply indicates that the Veteran continues to believe that he is entitled to service-connected compensation for dry eye / myopic astigmatism and for hearing loss; these facts were known at the time of the prior final decision and are not points in controversy as bases for denial of service connection.

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for dry eye / myopic astigmatism or for hearing loss.  For the above-discussed reasons, the Board concludes that the appellant has not presented new and material evidence to reopen his claims for service connection for dry eye / myopic astigmatism or for hearing loss.  Accordingly, these petitions to reopen the claims must be denied.  See 38 U.S.C. § 5108.

New and material evidence has not been received, and the claims of entitlement to service connection for dry eye / myopic astigmatism and for hearing loss may not be reopened.  The Board thanks the Veteran for his service, and wishes that a more favorable outcome could have been reached on these claims.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for Crohn's disease is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

For the period prior to August 14, 2016, a rating of 30 percent (but no higher) for migraine headaches is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Throughout the period on appeal, a rating in excess of 30 percent for migraine headaches is denied.

New and material evidence not having been received, the claim of entitlement to service connection for dry eye syndrome with myopic astigmatism is not reopened.

New and material evidence not having been received, the claim of entitlement to service connection for hearing loss is not reopened.


REMAND

Increased Rating for Left Hand Strain

The Veteran and his representative have recently (in October 2017) submitted an August 2017 private medical opinion in support of the claim of entitlement to an increased rating for left hand strain.  The August 2017 private medical opinion suggests that the Veteran experiences a greater degree of left hand disability than described in the most recent VA rating examination conducted for the disability in August 2016.  The private medical opinion asserts that the Veteran "has continued to experience a progressive worsening ....  At the present time he has constant pain over the mid dorsal region of the wrist/hand....  He has pain if he attempts to grip something, type, or use his left hand for essentially any type of activity."  The private medical opinion also describes that the Veteran "notices a decrease in his ability to grip because of continued weakness," and "will also experience intermittent numbness in the ring and fifth fingers of his left hand."  The Board notes that the August 2017 private medical opinion appears to have been prepared without the author having the benefit of actually clinically examining the Veteran.

The August 2017 private medical opinion discusses the Veteran's reported symptom experiences with details that exceed the extent of disability shown at the time of the most recent August 2016 VA rating examination on this matter.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Furthermore, to be considered adequate, VA examinations are required to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court further indicated that whether a joint is weight-bearing is a medical question that has to be answered by the examiner, not the adjudicator.  The August 2016 VA examination report is inadequate for appellate review in light of the Court's holding in Correia.

The Court also recently issued a significant opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, No. 16-1385 (September 6, 2017), the Court recently held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, in directing the needed new VA medical opinion in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp (to the extent reasonably possible under the circumstances of this case).

A remand is warranted to obtain a new VA examination with a report of adequate and updated findings.

Service Connection for Crohn's Disease

An August 2016 VA examination report on this matter presents the author's opinion that the Veteran's Crohn's disease is unlikely to have been caused or had onset during his military service.  The rationale provided for this opinion was: "Available SMR do not indicate evidence of chronic or recurring complaints or diagnosis or treatment for Crohn's disease while in service," citing that "[a] one time complaint of vomiting or diarrhea is less likely to cause Crohn's disease and furthermore STR from 11-23-2003 indicates veteran was treated for flu which commonly presents with vomiting and diarrhea."  The Veteran's representative submitted a statement in April 2016 directing attention to the fact that the Veteran's service treatment records (STRs) show more than merely the "one time complaint of vomiting or diarrhea" noted in the VA examiner's rationale.  The Veteran's representative notes that "on November 23, 2003, [the Veteran] was treated for fever and vomiting," and then "on July 7, 2004, [the Veteran] was again treated for gastrointestinal upset and diarrhea."  The Veteran's representative also noted that an April 13, 2005 STR shows that the Veteran experienced vomiting (during a time of severe migraines).  The Board's own review of the STRs does reveal that the August 2016 VA examiner's opinion cites an incorrect factual premise inasmuch as it is not correct that that the Veteran had only "a one time complaint" of pertinent symptoms in service.  The Board cannot rely upon a medical opinion that relies upon an inaccurate factual premise, and a remand is warranted for a new medical opinion that contemplates all of the Veteran's potentially pertinent in-service symptoms as discussed by the Veteran's representative in the April 2016 written argument.

Additionally, the Board notes that the Veteran has previously contended that his Crohn's disease may be caused or aggravated by his service-connected migraine headaches.  The new VA examination with medical opinion shall have the opportunity to address the medical questions central to this theory of entitlement to service connection on a secondary basis as well.

Service Connection for Back and Knee Disabilities

The Board has found that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for disabilities of the back, the right knee, and the left knee.  The Board has noted that the evidence of record at the time of the prior final denial did not establish that the Veteran had a diagnosed disability of the back or of either knee.  A September 2017 statement from a private chiropractor indicates that the Veteran has been receiving treatment for back problems, but does not clarify any medical diagnosis.  An August 2017 private medical opinion submitted by the Veteran and his representative asserts the presence of "Mechanical Low Back Syndrome" and a "bilateral patellofemoral condition," but does not appear to have been based upon any actual clinical examination of the Veteran by the author.

There have been no examinations of Veteran adequate for the purpose of informing adjudication of the newly reopened claims of entitlement to service connection for disabilities of the back and of the left and right knees.  The Board finds that a remand to assist the Veteran by providing such examination(s) is necessary at this time.

During the processing of this remand, the AOJ shall also have the opportunity to obtain any outstanding medical records pertinent to this claim, including any outstanding pertinent treatment records from the Veteran's private chiropractor (Dr. Bruno).


TDIU

The appeal seeking TDIU is inextricably intertwined with the issues being remanded at this time, as development of the evidence and the outcome of the pending claims may impact the outcome of the TDIU claim.  Thus, the Board must defer final adjudication of the TDIU issue until the pending actions and directed development have been accomplished and the evidentiary record is determined to be complete.  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities remaining on appeal.  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.  In particular, the RO should take appropriate action to contact the Veteran and obtain a release to obtain any outstanding treatment records from his private chiropractor (Dr. Bruno).

2.  After the record is determined to be complete, the AOJ should afford the Veteran a VA examination to determine the current severity of his left hand disability on appeal.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to offer responses to the following:

a) The examiner should identify and completely describe all current symptomatology.  The examiner should specifically state range of motion findings pertinent to the Veteran's left hand disability.  The examination should record the results of range of motion (1) on BOTH active and passive motion, (2) in weight-bearing and non-weight-bearing, and (3) of the opposite undamaged joint (to the extent applicable/possible).  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.

c) The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  

d) The examiner should review the prior VA examination reports of record concerning the Veteran's left hand disability (in particular, the February 2010 and August 2016 VA examination reports).  The examiner should attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the ranges of motion pertinent to the Veteran's left hand disability in active motion, passive motion, weight-bearing, nonweight-bearing, and in comparison to the opposite undamaged joint (to the extent applicable/possible) at each time the left hand was previously examined with range of motion testing for rating purposes.  The examiner should also attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the additional functional impairment on repeated use or during flare-ups (in terms of the degree of additional range of motion loss) at each time the left hand was previously examined with range of motion testing for rating purposes.  If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.  

e) To facilitate informed appellate adjudication, the examiner is asked to offer an opinion on the question of whether the Veteran's description of any symptoms suggestive of functional impairment associated with the left hand is consistent with the nature of the Veteran's diagnosed left hand disability and the objective clinical findings.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed Crohn's disease.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  Based on review of the record, the examiner should respond to the following:

(a) Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a diagnosis of Crohn's disease that had onset during active duty service, or has been otherwise caused by the Veteran's service.  In answering this question, please discuss as necessary the Veteran's pertinent service treatment records documenting potentially pertinent symptoms, including those identified by the Veteran's representative's discussion in an April 2016 brief that "on November 23, 2003, [the Veteran] was treated for fever and vomiting," then "on July 7, 2004, [the Veteran] was again treated for gastrointestinal upset and diarrhea," and then that an April 13, 2005 report shows that the Veteran experienced vomiting (during a time of severe migraines)."

(b) Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Crohn's disease has been caused by the Veteran's service-connected migraine headaches, to include any medication prescribed in the treatment of migraine headaches.

(c) Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Crohn's disease has been aggravated by (undergone any increase in severity due to) the Veteran's service-connected migraine headaches, to include any medication prescribed in the treatment of migraine headaches.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his back disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  Based on review of the record, the examiner should respond to the following:

(a) Please identify each diagnosed back disability found.

(b)  For each diagnosed back disability found, please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability had onset during active duty service, or has been otherwise caused by the Veteran's service.

In answering these questions, the examiner is asked to please discuss as necessary the findings of the August 2017 private medical opinion from Dr. Miller (received by VA in October 2017), in additional to any other pertinent evidence of in the claims-file.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his right and left knee disabilities.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  Based on review of the record, the examiner should respond to the following:

(a) Please identify each diagnosed disability of the right and each diagnosed disability of the left knee.

(b)  For each diagnosed knee disability found, please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's knee disability had onset during active duty service, or has been otherwise caused by the Veteran's service.

In answering these questions, the examiner is asked to please discuss as necessary the findings of the August 2017 private medical opinion from Dr. Miller (received by VA in October 2017), in additional to any other pertinent evidence of in the claims-file.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims remaining on appeal.  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


